DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04 February 2921 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending Application Serial No. 15/783781 (allowed on 22 December 2020) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of fabricating one or more vertical fin field effect transistors, comprising: epitaxially growing a silicon-germanium vertical fin on a substrate; forming a bottom spacer on the substrate adjacent to the silicon-germanium vertical fin; forming a cap on a top surface of the silicon-germanium vertical fin, wherein sidewalls of the silicon-germanium vertical fin are exposed between the cap and the top surface of the bottom spacer layer; oxidizing the sidewalls of the 
Claim 15 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of fabricating one or more vertical fin field effect transistors, comprising: epitaxially growing a silicon-germanium vertical fin on a single-crystal silicon substrate; forming a cap on a top surface of the silicon-germanium vertical fin; forming a bottom spacer on the substrate adjacent to the silicon-germanium vertical fin, wherein the bottom spacer has a height less than the height of the silicon-germanium vertical fin that covers a lower portion of sidewalls of the silicon-germanium vertical fin; oxidizing an exposed portion of the sidewalls of the silicon-germanium vertical fin between the bottom spacer and the cap to form silicon oxide layers at least on opposite sides of the silicon-germanium vertical fin, and increasing the germanium concentration of the silicon-germanium vertical fin; and removing the silicon oxide layers to form an upper portion of the silicon-germanium vertical fin having a reduced width; forming a gate dielectric layer and a gate conductor layer on the silicon-germanium vertical fin having a reduced width; forming a source/drain in the substrate below the silicon-germanium vertical fin with the reduced width; removing the cap to expose the top surface of the silicon-germanium vertical fin with the reduced width; and forming a source/drain region on the top surface of the silicon-germanium vertical fin with the reduced width. 
Claims 2-9, 11-14 and 16-20 contain allowable subject matter by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822